Per Gurictni..

This! is a motion to vacate; the order of the recorder of New-York, for discharging the defendant on common bail. The action is founded upon the 14th section of the statute ‘‘concerning distresses, fen,ts;. and reinóvaí of leases, (1 R. L. 437.,) for remoying goods ffoin the demised premises, leaving, the-rerit unpaid, ' This, is not a popular action.. ¡The', penalty is-given to the landlord or lessor, and is double the value of the goods carried off. The right of action vests, in the party aggrieved,- ás soon ' as the grievance is committed. $.nd Gould, j., says, in the case of Ward v. Snell, (1 Hen. Bl. Rep. 13.,) an action .for shch penalty is . like An , action qua bond to re.cover a debt already due, and the plaintiff if he recovers in such case-, is entitled to costs. Tbe defendant:was properly held- td> rbail 'y and if there be any cOftipláirtt' with respect to .the amount, the; record,eifór A judge, at -his chambers, can mitigate the bail. .
Motion granted.